ACCEPTED
                                                                        03-14-00527-CR
                                                                                6719956
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                  8/31/2015 11:10:12 AM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
             No. 03-14-00527-CR

                     In the                          FILED IN
                                              3rd COURT OF APPEALS
Court of Appeals for the Third District of Texas AUSTIN, TEXAS
                   at Austin                  8/31/2015 11:10:12 AM
       ___________________________                JEFFREY D. KYLE
                                                     Clerk
              No. 14-0874-K368
      In the 368th Judicial District Court
          Williamson County, Texas
      ____________________________

     JAMES ALAN WEATHERFORD
                Appellant
                   v.
         THE STATE OF TEXAS
                Appellee
     _____________________________

      STATE’S BRIEF IN RESPONSE
     _____________________________

                                                       Jana Duty
                                                District Attorney
                                       Williamson County, Texas

                                                  John C. Prezas
                                        State Bar No: 24041722
                                      Assistant District Attorney
                                  405 Martin Luther King, Box 1
                                      Georgetown, Texas 78626
                                                 (512) 943-1234
                                           (512) 943-1255 (fax)
                                              jprezas@wilco.org




     ORAL ARGUMENT REQUESTED
                STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rules of Appellate Procedure 39.1 and 39.7, Appellant

has requested oral argument in this case. Therefore, to preserve its right to argue

and respond, the State also requests oral argument. The State believes that oral

argument may further clarify the value and benefit Appellant received from the

strategic decisions his trial counsel made.


                      IDENTIFICATION OF THE PARTIES

       Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1)(A), a complete list
of the names of all interested parties follows:

Presiding Judge at Trial

   • The Honorable Rick Kennon, 368th Judicial District Court, Williamson
     County, Texas.

Attorneys for the State

   • Ms. Jana Duty, District Attorney for Williamson County, 405 Martin Luther
     King, Georgetown, Texas 78626.
   • Ms. Elizabeth Whited (pretrial/trial), Former Assistant District Attorney for
     Williamson County, 405 Martin Luther King, Georgetown, Texas 78626.
   • Mr. Danny Smith (pretrial/trial), Assistant District Attorney for Williamson
     County, 405 Martin Luther King, Georgetown, Texas 78626.
   • Mr. John C. Prezas (appeal), Assistant District Attorney for Williamson
     County, 405 Martin Luther King, Georgetown, Texas 78626.
   • Mr. Daniel Sakaida (appeal), Intern/Special Prosecutor/Postgraduate Fellow
     for the Williamson County District Attorney, 405 Martin Luther King,
     Georgetown, Texas 78626.




                                          ii
Attorneys for the Defendant

   • Mr. Daniel Wannamaker (trial), Wannamaker & Associates, P.O. Box 2271,
     Austin, Texas, 787681.
   • Mr. Dal Ruggles (appeal), Law Offices of Dal R. Ruggles, 1103 Nueces,
     Austin, Texas, 78701.

Defendant/Appellant

   • Mr. James Weatherford, TDCJ # 01953853, Middleton Unit, 13055 F.M.
     3422, Abilene, Texas 79601.




                                    iii
                                          TABLE OF CONTENTS

STATEMENT REGARDING ORAL ARGUMENT .............................................. ii
IDENTIFICATION OF THE PARTIES .................................................................. ii
TABLE OF CONTENTS ......................................................................................... iv
INDEX OF AUTHORITIES......................................................................................v
ISSUE PRESENTED .................................................................................................1
STATEMENT OF FACTS ........................................................................................1
SUMMARY OF THE ARGUMENT ........................................................................2
  I. DEFENDANT CAN ONLY APPEAL HIS SENTENCE AND NOT HIS
  PLEA OF GUILTY ................................................................................................2
  II. APPELLANT’S TRIAL COUNSEL PURSUED A VALID TRIAL
  STRATEGY AND WAS NOT INEFFECTIVE ....................................................4
     A. THE STANDARD ........................................................................................4
     B. APPELLANT’S TRIAL COUNSEL PURSUED A REASONABLE
     TRIAL STRATEGY ............................................................................................6
        1. Punishment Hearing Itself Reveals Value in Trial Counsel’s Strategy .....6
        2. Trial Counsel’s Strategy of Mitigation Throughout Punishment Hearing
        Demonstrates Effectiveness............................................................................12
     C. APPELLANT CANNOT SHOW PREJUDICE AS REQUIRED BY THE
     SECOND PRONG OF STRICKLAND ............................................................17
PRAYER ..................................................................................................................19
CERTIFICATE OF COMPLIANCE .......................................................................19
CERTIFICATE OF SERVICE ................................................................................19




                                                            iv
                             INDEX OF AUTHORITIES


                                         CASES
Delrio v. State, 840 S.W.2d 443, 445 (Tex. Crim. App. 1992) -------------- 10, 16, 23
Ex parte Duffy, 607 S.W.2d 507, 513 (Tex. Crim. App. 1980) ---------------------- 11
Ex parte Morrow, 952 S.W.2d 530, 536 (Tex. Crim. App. 1997) -------------------- 9
Ex parte Torres, 943 S.W.2d 469, 475 (Tex. Crim. App. 1997) --------------------- 10
Ex parte Wilson, 724 S.W.2d 72, 73 (Tex. Crim. App. 1987) ------------------------- 9
Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005) ----------------- 10
Hernandez v. State, 988 S.W.2d 770, 770 n.3 (Tex. Crim. App. 1999) -------------- 9
Jackson v. State, 973 S.W.2d 954, 957 (Tex. Crim. App. 1998) --------------------- 10
Kober v. State, 988 S.W.2d 230, 232 (Tex. Crim. App. 1999) ------------------------ 9
Rylander v. State, 101 S.W.3d 107, 110-11 (Tex. Crim. App. 2003)---------------- 10
Shaffer v. State, 769 S.W.2d 943, 944 (Tex. Crim. App. 1989) ----------------------- 7
Smith v. State, 286 S.W.3d 333, 340 (Tex. Crim. App. 2009) ------------------------ 10
State ex rel. Turner v. McDonald, 676 S.W.2d 371 (Tex. Crim. App. 1984)),
  modified by 780 S.W.2d 801 (Tex. Crim. App. 1989) ------------------------------- 8
Strickland v. Washington, 466 U.S. 668 (1984) -------------------------------- 9, 10, 23
Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999) ------------------ 9, 10
Vasquez v. State, 830 S.W.2d 948, 950-51 (Tex. Crim. App. 1992)----------------- 17
Young v. State, 991 S.W.2d 835, 837-838 (Tex. Crim. App. 1999) ----------------- 17

                                       STATUTES
Tex. Code. Crim. Proc. Art. 42.12 Sec. 4, Sec. 5 -------------------------------------- 11




                                            v
TO THE HONORABLE COURT OF APPEALS:


                               ISSUE PRESENTED

      Did Appellant’s trial counsel provide effective assistance of counsel in

pursuing a trial strategy of advising Appellant to accept a plea agreement as to his

guilt, leaving open the possibility of deferred adjudication, not offered by the State

prior to trial, avoiding having a jury determine guilt or punishment, and instead

engaging in a contested punishment hearing wherein said counsel sought to

mitigate the State’s case and minimize the punishment Appellant received?

                             STATEMENT OF FACTS

      The State offers the following facts to supplement, correct, and provide

context as necessary to the statement of facts contained in Appellant’s brief:

      The State’s offer prior to trial was two 20 year sentences to run

consecutively. R.R. vol. 3 p. 29, 37. Appellant rejected this offer, pled guilty to

the charges herein, elected to have the trial court set the punishment, and

proceeded to a contested punishment hearing.         R.R. vol. 4.   As part of trial

counsel’s negotiation with the State, trial counsel convinced the State they lacked

sufficient evidence for Count 1 herein and the State dismissed or abandoned that

Count. R.R. vol. 4 p. 24-25. Further the prosecutors had evidence of over 25,000

images but only alleged those contained in this cause and in cause 12-0465-K277.

R.R. vol. 4 p.29-30. C.R. p. 5-16.
      The court reserved any actual finding of guilt until the conclusion of the

punishment hearing, leaving open the possibility of a sentence of deferred

adjudication. R.R. vol. 4 p. 31-32, R.R. vol. 6 p. 108. At the conclusion of the

punishment hearing, the trial court sentenced Appellant to three 20 year sentences

to run consecutively and 46 five-year sentences to run concurrently with the 20

year sentences. RR. vol. 6 p. 109-110.




                       SUMMARY OF THE ARGUMENT



 I.   DEFENDANT CAN ONLY APPEAL HIS SENTENCE AND NOT HIS

      PLEA OF GUILTY

      Appellant pled guilty to without an agreement as to any cap on the range of

punishment, waived the jury trial for which he was set, and elected to have the

court set punishment. R.R. vol. 4 p. 5-6, 8. However, the State clearly waived its

right to demand a jury trial as to the guilt-innocence, because that is a necessary

requirement to proceed, as the case clearly did, to a punishment phase before the

court wherein the court was able to defer any finding of guilt, leaving open the

possibility of deferred adjudication. See, e.g., Shaffer v. State, 769 S.W.2d 943,

944 (Tex. Crim. App. 1989) (citing State ex rel. Turner v. McDonald, 676 S.W.2d
371 (Tex. Crim. App. 1984)), modified by 780 S.W.2d 801 (Tex. Crim. App.
                                         2
1989) (A defendant's right to waive a jury depends on the State's consent to that

waiver. This requirement protects the State's right to insist on a jury trial even if a

defendant wishes to waive a jury).

      The record reflects that the State, Appellant, and the trial court all agreed

that Appellant had waived any right to appeal his determination of guilt and was

retaining only his ability to appeal his sentence. R.R. vol. 4 p. 30-31. C.R. p. 109,

Tex. R. App. Proc. 25.2(a)(2), (d). This can be true only because Appellant and

the State agreed that the State would waive its right to require a jury and preclude

deferred adjudication in consideration of Appellant entering his pleas of guilty. In

fact, at the plea proceeding the State made sure the court deferred a finding of guilt

to ensure the integrity of this agreement. R.R. vol. 4 p. 32-33.

      Because Appellant accepted this agreement, Appellant benefitted from it as

described above, his trial counsel’s strategy depended a great deal on the

agreement as described in subsection B below, and both Appellant and the State

relied upon this agreement, Appellant has waived his right to appeal the finding of

guilt herein and his notice of appeal should be construed as applying only to the

punishment phase of his trial.




                                          3
II.   APPELLANT’S TRIAL COUNSEL PURSUED A VALID TRIAL

      STRATEGY AND WAS NOT INEFFECTIVE

   A. THE STANDARD

      Texas has adopted the Strickland standard for cases involving allegations of

constitutionally ineffective assistance of counsel.     See Ex parte Wilson, 724
S.W.2d 72, 73 (Tex. Crim. App. 1987); Strickland v. Washington, 466 U.S. 668

(1984). This standard requires that Appellant prove both i) that counsel’s conduct

was deficient as falling below an objective standard of reasonableness, and ii)

prejudice, that there is a “reasonable probability” the result of the trial would have

been different but for counsel’s deficient performance. Hernandez v. State, 988
S.W.2d 770, 770 n.3 (Tex. Crim. App. 1999). Specifically, when a defendant is

claiming ineffective assistance of counsel that has induced him to enter a plea of

guilty, the Strickland standard requires the defendant to show a reasonable

probability that “but for defense counsel’s errors,” the defendant “would not have

pleaded guilty and would have insisted on going to trial.” Kober v. State, 988
S.W.2d 230, 232 (Tex. Crim. App. 1999); Ex parte Morrow, 952 S.W.2d 530, 536

(Tex. Crim. App. 1997).

      An appellate court should review the totality of an attorney’s representation,

and the particular circumstances of each case in evaluating such claims. Thompson

v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). Judicial scrutiny of trial

                                          4
counsel’s decisions is “highly deferential,” and must include a strong presumption

that trial counsel made all significant decisions in the exercise of a reasonable trial

strategy, and the Appellant must overcome this presumption to establish a claim of

ineffective assistance of counsel. See Delrio v. State, 840 S.W.2d 443, 445 (Tex.

Crim. App. 1992); Strickland, 466 U.S. at 689. A court should generally decline to

find trial counsel ineffective absent an opportunity to explain his actions.

Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005).

      The burden for proving an ineffective assistance of counsel claim by a

preponderance of the evidence rests on the Appellant, and failure to show either

prong will defeat a claim. Thompson, 9 S.W.3d at 813; Smith v. State, 286 S.W.3d
333, 340 (Tex. Crim. App. 2009). Naturally then, ineffective assistance of counsel

is difficult to prove on direct appeal absent a hearing, such as on a Motion for New

Trial, which would provide the reviewing court with a record. Indeed, the Court of

Criminal Appeals has repeatedly held that the appropriate or most preferred means

by which a defendant should raise a claim of ineffective assistance of counsel is by

way of a post-conviction writ of habeas corpus. See, e.g., Rylander v. State, 101
S.W.3d 107, 110-11 (Tex. Crim. App. 2003); Jackson v. State, 973 S.W.2d 954,

957 (Tex. Crim. App. 1998); Ex parte Torres, 943 S.W.2d 469, 475 (Tex. Crim.

App. 1997) (“in most ineffective assistance claims, a writ of habeas corpus is

essential to gathering the facts necessary to adequately evaluate such claims”); Ex

                                          5
parte Duffy, 607 S.W.2d 507, 513 (Tex. Crim. App. 1980) (“Experience has taught

us that in most instances where the claim of ineffective assistance of counsel is

raised, the record on direct appeal is simply not in a shape, perhaps because of the

very alleged ineffectiveness below, that would adequately reflect the failings of

trial counsel”).

   B. APPELLANT’S TRIAL COUNSEL PURSUED A REASONABLE

      TRIAL STRATEGY


   1. Punishment Hearing Itself Reveals Value in Trial Counsel’s Strategy

      The record does not contain any direct evidence of trial counsel’s strategy,

but an examination of trial counsel’s actions and strategic decisions throughout

these proceedings makes clear that he executed a strategy from which Appellant

clearly benefitted. In fact, while Appellant now takes issue with the manner in

which his trial counsel conducted the punishment hearing, the very occurrence of

that hearing reveals the value in trial counsel’s strategy.

      By advising Appellant to enter his plea in the manner that he did, Appellant

obtained several tangible benefits. First, only the trial court, and not the jury, was

legally capable of deferring a finding of guilt and placing Appellant on deferred

adjudication community supervision. See Tex. Code. Crim. Proc. Art. 42.12 Sec. 4,

Sec. 5. Thus, by pleading to the court in a manner in which the State waived its

right to a jury trial, trial counsel made sure the prosecutors waived their ability to

                                           6
insist on a trial and preclude Appellant from obtaining deferred adjudication

supervision as a sentence.

      In addition to preserving deferred adjudication as a potential sentence, trial

counsel’s strategy also resulted in the dismissal of one count and the decision to

forgo the prosecution of further counts. Trial counsel’s strategy allowed Appellant

to avoid accepting the State’s previous offer of stacked 20 year sentences, and left

open the possibility of a lesser sentence. While Appellant did not actually receive

a lesser sentence, trial counsel nonetheless pursued a strategy that left open as

many sentencing options as possible in an effort to provide the best possible

outcome for his client.

      Further, trial counsel avoided having a jury set punishment after seeing the

evidence in this case. This evidence was far more likely to shock a jury in a

manner that would likely result in a harsher sentence than it was to shock a sitting

judge with regular felony jurisdiction over cases of this type.

      This evidence included, in part, the following:

   • Videos recorded on Appellant’s camera of neighbor children in bikinis or

      otherwise focused on children; R.R. vol. 5 p. 65, 69.

   • Videos recorded on Appellant’s camera of his daughter completely nude

      taking direction from Appellant; R.R. vol. 5 p. 69-70.




                                          7
• Testimony from investigating officer that Appellant, by his own admission,

   progressed from downloading child pornography, to making child

   pornography, to ultimately touching a child; R.R. vol. 5 p. 73.

• The existence of background noise in some the above videos consistent with

   sexual gratification; R.R. vol. 5 p. 75.

• Appellant’s admission to viewing thousands of images of child pornography;

   R.R. vol. 5 p. 49-50.

• Testimony that law enforcement discovered 25, 841 images of child

   pornography on Appellant’s devices which they recovered and analyzed;

   R.R. vol. 5 p. 132.

• Testimony regarding the content of the admitted video and photographic

   evidence going to prove that it was in fact child pornography as alleged,

   including depictions of the sexual assault of young children and infants, the

   use of handcuffs, rope, duct tape, and other bindings to facilitate the sexual

   assault of young children, the use of fetish materials on children such as a

   dog collar, semen on the belly of an infant whose umbilical cord had not

   fully healed, and the anal penetration of an infant; R.R. vol. 5 p. 136-161.

• Testimony of a hidden camera Appellant set up to secretly film his own

   daughters, of footage obtained, and of said footage being shared via

   Appellant’s computer; R.R. vol. 5 p. 176-178.

                                       8
• Testimony about child pornography Appellant made of his own daughter;

  R.R. vol. 5 p. 168-172, 223.

• Testimony from Appellant’s ex-wife and one of his daughters about the

  impact his activities had on them; R.R. vol. 6 p. 50-53, 60-62.

• Testimony about Appellant’s online chats with other pedophiles wherein

  Appellant (R.R. vol. 5 p. 187-198):

     o Sends a picture of his daughter to “Chris” who comments on her 14

        year old body; R.R. vol. 5 p. 187-188..

     o After being asked by Chris several times if Appellant would let

        someone have sex with his 14 year old daughter, Appellant says he

        would “if she wanted to,”; R.R. vol. 5 p. 189.

     o Admits he wants to have sex with his daughter but hasn’t because he

        realizes it is “too risky,”; R.R. vol. 5 p.190, 196.

     o Admits seeing his naked daughter makes him horny; R.R. vol. 5 p.

        189.

     o Admits he fondled his daughter’s breasts while putting lotion on her

        sunburn; R.R. vol. 5 p.189.

     o Asks if “Chris” would “fuck” his daughter, asks for details on what

        “Chris” would do, and responds to that description by saying “she’d

        like that,”; R.R. vol. 5 p. 196-197.

                                      9
         o Admits that he enjoys showing males his daughter’s naked body and

            knowing they masturbate to her because “its like letting them fuck

            her,”; R.R. vol. 5 p. 189.

         o Asks for picture of “Chris” ejaculating on the picture of Appellant’s

            daughter that Appellant previously sent to “Chris,”; R.R. vol. 5 p. 189,

            197-198.

                 Receipt of said picture; R.R. vol. 5 p. 201;

         o Admits that he planned to take more photos of his daughter, but is

            limited by the fact that his daughter lives with her mom because

            Appellant and her mom are divorced; R.R. vol. 5 p. 198.

         o Seeks to trade child pornography offering to trade pictures he has for

            pictures of 8-10 year old girls; R.R. vol. 5 p.198.

   • Testimony that Appellant’s collection of child pornography included the

      image of a child victim who resided in Williamson County and whose

      identity was verified via the National Center for Missing and Exploited

      Children; R.R. vol. 5 p. 229-234.



      Moreover, by advising Appellant to bypass a jury trial and proceed directly

to the punishment phase, Appellant relieved prosecutors of their burden to prove

his guilt. This allowed the State to only put on evidence they felt went directly to

                                          10
punishment, rather than presenting a more fully developed case with a great deal

more evidence likely to inflame a jury against Appellant. The State’s response to

trial counsel’s motion for directed verdict makes clear that the State engaged in just

this strategy in presenting their evidence. R.R. vol. 82-83.

      Essentially, Appellant faced a choice, either (A) plead not guilty, have the

State insist on a jury trial, obtain the ability to contest the promotion allegations

and seek a directed verdict, but lose the possibility of obtaining deferred

adjudication, or (B) retain that possibility but lose the ability to further contest

guilt, lose the ability to appeal that finding of guilt, and lose the ability to seek a

directed verdict. Trial counsel advised and Appellant chose the latter option.

      Trial counsel still used the request for a directed verdict, however

inapplicable, to try to mitigate his client’s punishment by attempting to persuade

the trial court to question the State’s portrayal of Appellant. Consistent with the

standard set in Strickland, this Court should presume that trial counsel was in a

better position than this Court to make pragmatic judgments of this particular case

and, “that he made all significant decisions in the exercise of reasonable

professional judgment.” Delrio v. State, 840 S.W.2d 443, 447 (Tex. Crim. App.

1992).

      Thus, despite the lack of any direct articulation in the record of trial

counsel’s strategy, the benefits Appellant received from that strategy are evident.

                                          11
These benefits make clear that counsel’s strategy was reasonable. And the law is

clear that where the record lacks evidence of counsel’s strategy, courts are unable

to second guess counsel’s tactical decisions so long as they do not fall below the

objective standard of reasonableness. See Young v. State, 991 S.W.2d 835, 837-

838 (Tex. Crim. App. 1999); Vasquez v. State, 830 S.W.2d 948, 950-51 (Tex.

Crim. App. 1992). Thus, Appellant has not met his burden to show that his trial

counsel was ineffective.


   2. Trial Counsel’s Strategy of Mitigation Throughout Punishment Hearing

      Demonstrates Effectiveness

      Appellant now takes issue with the objections made by his trial counsel,

arguing that those objections in isolation entitle him to relief. However, the record

as a whole demonstrates trial counsel’s vigorous attempts to mitigate Appellant’s

punishment. Further, the record shows, contrary to Appellant’s assertion, that trial

counsel’s strategy was to mitigate the punishment rather than to argue the

sufficiency of the evidence. Trial counsel’s objections as to what he viewed as

extraneous evidence and his request for a directed verdict, as technically ill-

advised as they may well have been, fit the context of the entire defensive strategy

of seeking yet another legal mechanism within which to present arguments aimed

at mitigation of punishment.



                                         12
      First, trial counsel made several valid objections demonstrating mastery of

the law sufficient (1) for the trial court to sustain, evidence some agreement with,

or engage in a thoughtful analysis before overruling, or (2) for the State to

concede, withdraw the question, or rephrase the question. R.R. vol. 5 p. 58-59, 71,

74-75, 181-186, 231-233; R.R. vol. 6 p. 7, 8, 28-29, 30, 45, 49, 56,

      Second, trial counsel made several efforts to mitigate and to raise doubts in

the mind of the trial judge regarding the extent of Appellant’s culpability. In

addition to efforts documented above and below, these included direct statements,

comments, and objections containing advocacy as well the legal basis for the

objections (often colloquially referred to as a “speaking objection”). See, e.g., R.R.

vol. 3, p. 6-7, 9-10, 14, 15, 28-29, vol. 5 p. 73.

      Third, trial counsel made numerous points during cross examination

calculated towards mitigating Appellant’s punishment, including the following:

   • Pointing out how quickly law enforcement focused on Appellant as opposed

      to other occupants of the house; R.R. vol. 5 p. 75-78.

   • Emphasizing Appellant’s cooperation with law enforcement as context for

      Appellant’s admissions; R.R. vol. 5 p. 80.

   • Questioning the thoroughness of the search and questioning the manner in

      which the evidence was found; R.R. vol. 5 p. 81-86.



                                           13
• Establishing Appellant had adult pornography and arguing that child

   pornography can be obtained from attempts to download adult pornography;

   R.R. vol. 5 p. 86-87, 91-92.

• Attempting to mitigate the contents of a video made of Appellant’s daughter;

   R.R. vol. 5 p. 93-94.

• Establishing the lack of any direct evidence of sexual assault or

   inappropriate touching; R.R. vol. 5 p. 96-96.

• Establishing expert can’t tie a particular indicted image to a particular

   machine; R.R. vol. 5 p. 207-208.

• Establishing expert can’t testify as to who was using the computer or the

   media on which the child pornography was found; R.R. vol. 5 p. 208-209.

• Establishing that Appellant is not visible in any of the child pornography

   found; R.R. vol. 5 p. 209-210.

• Establishing that Appellant also had legal adult pornography on his

   computer; R.R. vol. 5 p. 210-211.

• Establishing that images can be on a computer that the computer owner

   hasn’t viewed and that the testifying expert could not testify that Appellant

   had looked at any of the indicted images; R.R. vol. 5 p. 213.

• Attempting to mitigate one of the videos taken of Appellant’s daughter; R.R.

   vol. 5 p. 215.

                                       14
   • Attempting to establish that none of the videos made of Appellant’s

      daughters were shared; R.R. vol. 5 p. 216.

   • Establishing that none of said videos contain images of Appellant exposing

      himself; R.R. vol. 5 p. 216-217.

   • Attempting to mitigate earlier testimony regarding Appellant having touched

      himself while filming his daughter; R.R. vol. 5 p. 217-218.

   • Establishing all the programs available to the court for treating Appellant if

      placed on community supervision; R.R. vol. 5 p. 254-258.

   • Obtaining expert’s agreement that participation in programs while

      incarcerated is a positive sign towards ability to be rehabilitated and setting

      up exhibits of same trial counsel got admitted into evidence; R.R. vol. 5 p.

      258-262 and vol. 6 p. 62-66.

   • Establishing mitigating factors in Appellant’s favor, establishing that sex

      offenders can be treated, and presenting Appellant’s admission of guilt as a

      positive factor in favor of rehabilitation; R.R. vol. 5 p. 262-264.



      Fourth, trial counsel presented mitigating argument and took procedural

steps to effectively represent Appellant at the pre-trial hearing held on July 10,

2014. At that hearing, Appellant sought rulings on important pre-trial motions,

urged compliance with previous discovery orders, requested new discovery related

                                         15
orders, requested and argued for a motion to suppress evidence, argued and was

granted motions in limine, argued for more time to conduct discovery, and argued

about his ability to comply with the State’s request for disclosure of defense

experts. R.R. vol. 3.

      Fifth, trial counsel presented the testimony of Terry Bonn, a survivor of

sexual abuse as a child and Appellant’s older sister. R.R. vol. 6 p. 68-78. Ms.

Bonn testified that she was aware of the nature of the charges against Appellant,

still supported him, and was willing to help Appellant get re-acclimated to society

if the trial court placed him on community supervision. Id.

      Finally, all of trial counsel’s efforts, discussed above, were clearly calculated

to set up his closing remarks to the judge, which further demonstrated his strategy

of mitigation when he argued the following (R.R. vol. p. 88-95):

   • Appellants criminal activity was decreasing,

   • Lack of evidence Appellant actually viewed the child pornography he

      possessed,

   • Appellant has a sex addiction that would respond well to treatment,

   • How unlikely Appellant is to obtain parole,

   • Lack of evidence of actual molestation, and




                                         16
   • Harm Appellant had already suffered at the time of the punishment hearing

      including incarceration for more than two years, loss of house, loss of job,

      loss of wife, and loss of money.

      Trial counsel reminded the court of the requirement of registration as a sex

offender upon a finding of guilt and urged the court to sentence Appellant to

deferred adjudication, probation, or a low sentence. R.R. vol. 6 p. 95. This makes

clear that throughout the proceedings, trial counsel had the strategy of leaving open

the possibility of deferred adjudication, seeking to mitigate the State’s case, and

seeking to establish Appellant’s eligibility and likely success on such deferred

adjudication supervision.



   C. APPELLANT CANNOT SHOW PREJUDICE AS REQUIRED BY

      THE SECOND PRONG OF STRICKLAND

      Given the benefits discussed above from the plea agreement he entered, the

efforts trial counsel made to mitigate and frame the evidence presented, and the

disturbing evidence presented at his punishment hearing, Appellant cannot meet

his burden of showing a reasonable probability that the outcome of his trial would

have been different but for his trial counsel’s strategy. Appellant has not shown

that different counsel would have better mitigated the very damaging nature of the

evidence presented. In fact, given the nature of that evidence and the benefits

                                         17
Appellant received, he might have had a stronger argument regarding his counsel’s

performance if his trial counsel had proceeded in accordance with the complaint he

has now made and allowed a jury to hear and view all of said evidence.

      Because the record in this case does not support Appellant’s claims, and the

facts in the record as it currently stands would in fact tend to show the opposite, he

has not disrupted the “highly deferential” strong presumption that his trial counsel

made all significant decisions in the exercise of a reasonable trial strategy. See

Delrio v. State, 840 S.W.2d 443, 445 (Tex. Crim. App. 1992); Strickland v.

Washington, 466 U.S. 668, 689 (1984). Therefore, Appellant has not met his

burden to show ineffective assistance of counsel, and his claims must fail on direct

appeal.




                                         18
                                     PRAYER

      Wherefore, the State respectfully requests that this Court affirm the

conviction and all other relief as this Court deems necessary and proper.

                                                            Respectfully submitted,

                                                                        Jana Duty
                                                                  District Attorney
                                                         Williamson County, Texas
                                                                 /s/ John C. Prezas
                                                                   John C. Prezas
                                                          State Bar No: 24041722
                                                        Assistant District Attorney
                                                    405 Martin Luther King, Box 1
                                                        Georgetown, Texas 78626
                                                                    (512) 943-1234
                                                             (512) 943-1255 (fax)
                                                                jprezas@wilco.org

                       CERTIFICATE OF COMPLIANCE
     I certify that, after allowable exclusions, the State’s brief contains 3,777
words in compliance with Rule 9.4 of the Texas rules of Appellate Procedure.

                                             __/s/ John C. Prezas______________
                                             John C. Prezas

                          CERTIFICATE OF SERVICE
I hereby certify that on August 31, 2015, I electronically filed the foregoing
document with the clerk of the court for the Texas Court of Criminal Appeals,
using the efile.txcourts.gov system. Via that system, a “Notice of Electronic
Filing” was sent to Appellee’s appellate attorney of record, Dal Ruggles at
dal@ruggleslaw.com. A copy was also sent by certified mail directly to Appellant,
James Weatherford, TDCJ # 01953853, Middleton Unit, 13055 F.M. 3422,
Abilene, Texas 79601.

                                             _/s/ John C. Prezas_______________
                                             JOHN C. PREZAS

                                        19